 



Exhibit 10.24
PURCHASE AGREEMENT
Agreement Number SS02AUG2007
This Purchase Agreement (hereinafter the “Agreement”) is entered into between:

    Contract Manufacturer       Plexus Services Corp.
55 Jewelers Park Drive
Neenah, WI 54956       Hereinafter referred to as “Seller”       and      
Hansen Medical, Inc.
380 North Bernardo Avenue
Mountain View, CA 94043       Hereinafter referred to as “Buyer”.

In consideration for the mutual obligations herein contained, the Seller and
Buyer (hereinafter referred to as the “Parties”) agree as follows:

1.   EFFECTIVE DATES       This Agreement shall commence and be effective as of
September 21, 2007 and shall remain in effect for *** to order and to ship
Products from the effective date of this Agreement unless terminated sooner
under the provisions set forth herein. Thereafter, the Agreement may be extended
for an additional period by mutual written agreement of the Parties.   2.  
APPLICABLE DOCUMENTS       This Agreement contains the following Attachments,
which are incorporated herein and made a part of this Agreement:      
Attachment A — Plexus Markup Model       Attachment B — Intentionally Omitted  
    Attachment C — Intentionally Omitted       Attachment D — Mutual
Nondisclosure Agreement (effective May 9, 2007)

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



4.   PURCHASE AND SALE OF PRODUCT

  4.1         Purchase and Sale         Subject to the terms and conditions of
this Agreement, Buyer agrees to purchase for resale by Buyer and its
distributors throughout the world, the Products described in applicable active
quotations and Purchase Orders (each a “Product”), as such documentation may be
changed from time to time by the Parties, in quantities specified by Buyer, and
Seller agrees to manufacture and sell to Buyer such Products.     4.2        
Authorization of Work/Purchase Orders         This Agreement, which is not
considered a purchase order, sets forth the overriding terms and conditions of
sale between Buyer and Seller. This Agreement does not authorize Seller to
produce or deliver any Products. Buyer shall be responsible only for those
Products which have been released on an official purchase order or as provided
hereunder. Official purchase orders for Product may be issued, at Buyer’s
discretion, from multiple locations of Buyer’s facilities of both domestic and
international origins associated with any of Buyer’s Products.         On a
quarterly or more frequent basis, Buyer shall provide to Seller, a nonbinding
rolling quantity forecast of delivery requirements indicating the delivery
requirements projected for the next *** for the Product. This forecast shall in
no way be deemed a commitment for Buyer to purchase any Products. Buyer will
issue purchase orders at least *** prior to the required delivery dates for
Product. Buyer’s purchase orders and/or subsequent purchase order alterations
for delivery with lead times of less than *** will be mutually agreed to by both
Parties.     4.3         Component Purchases

  4.3.1   DEFINITIONS

         
Component Lead-Time:
      As defined in quarterly report provided by Seller.
Material Requirements Planning (“MRP”) Lead Time:
      ***
Dock to Stock Lead Time:
      ***
Minimum Buys:
      As defined in quarterly report provided by Seller.
Non-Cancellable/Non-Returnable
      As defined in quarterly report provided by Seller.

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



         
Calendar Days:
      Unless otherwise specified, all days are to be considered calendar days
throughout this Agreement

  4.3.2   Seller will purchase on behalf of Buyer material in order to
manufacture Buyer’s Products pursuant to quantity forecasts submitted by Buyer.
Material will be purchased by Seller using purchasing practices as mutually
agreed in writing by the Parties. Notwithstanding the rolling *** forecast
indicated in Section 4.2, Seller will purchase materials to cover no more than
the following time period:

Component Lead-Time + MRP Lead-Time + Dock to Stock Lead-Time taking into
account Minimum Buys

5.   PURCHASE PRICE; PAYMENT TERMS

  5.1   In consideration for the manufacture and sale to Buyer of the Products,
Buyer shall pay to Seller the purchase price for the Products based upon the
applicable quotation, which shall be based upon the general principles set forth
in Attachment A.     5.2   Except as provided in this Agreement or applicable
Purchase Orders or quotation documentation, the pricing stated shall be complete
and the maximum charged to Buyer. No additional charges of any type shall be
added without Buyer’s express written consent. Notwithstanding the foregoing,
should the cost to Buyer on any given line item component on an active
quotation, as negotiated by Seller with suppliers using commercially best
efforts, exceed the quoted price for such line item component by **** or less,
such variance shall be presumptively acceptable to Buyer without express written
consent.     5.3   Seller warrants that the prices for the costed bill of
material sold to Buyer hereunder are no less favorable than those currently
extended to any other customer, provided that such material is sold under the
same supply chain model and under the same minimum and economic order
quantities.     5.4   On receipt of advance notification of Buyer’s increased
requirements, additional Products may be added by mutual written agreement of
the Parties.     5.5   Payment terms shall be net *** from the date of receipt
of invoice of such Product with a discount of ***. Invoicing typically occurs
within one (1) day after shipment of Product. Payment will occur via wire
transfer.     5.6   Buyer and Seller agree to establish a “benchmark” of
standard material cost for material purchased by Seller and used to produce
Buyer’s Product and reviewed on a quarterly basis. This benchmark will be per
the agreed on pricing as outlined

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



      in Seller’s quotation and attached as Attachment A. If market conditions
affect the price of such material, Buyer and Seller will review the impact of
such fluctuation and mutually agree in writing to any pricing changes arising
therefrom.

6.   DELIVERY; TRANSPORATION

  6.1   “Delivery Date” shall mean the date specified on Buyer’s Purchase Order,
as mutually agreed upon by Buyer and Seller. Buyer expects *** the Products to
be delivered on or *** before the Delivery Date. Seller shall immediately notify
Buyer of any anticipated delays in shipment prior to the scheduled Delivery
Dates specified on Buyer’s Purchase Order. Seller thereafter shall have *** to
submit a recovery plan for Buyer’s approval.     6.2   Title and risk of loss of
Products ordered by Buyer hereunder shall pass to Buyer, FOB, Seller’s City,
State. Freight payment terms shall be freight collect. Buyer’s purchase order
number must appear on all Bill of Lading copies. All shipments shall be made to
Buyer via the carrier specified on the face of Buyer’s purchase order form.    
6.3   Subject to the Warranty terms in Section 11, Buyer will be liable for
payment only for quantities ordered and delivered. Unauthorized shipments
delivered beyond Buyer’s ordered quantities shall be held at Seller’s risk and
expense for a reasonable time awaiting shipping instructions. Shipping charges
to and from Buyer’s purchasing locations for unauthorized shipments shall be at
Seller’s expense. Seller agrees to pay shipping charges to Seller’s facility for
all warranty returns shipped back to Seller within *** of Seller’s original ship
date; otherwise shipping costs on such warranty returns shall be covered by
Buyer; Seller will pay shipping charges back to Buyer’s facility on all warranty
returns.     6.4          Invoices         Seller shall submit invoices that
identify the following:

     Purchase order number
     Buyer’s part number
     Quantity of delivery
     Unit Price
     Date of Delivery
     Buyer’s Name
 Invoices shall not deviate in terms from this Agreement without Buyer’s express
written consent.
*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



7.   CHANGES / IMPACTS ON COST

  7.1          Definition         The term “Engineering Change” (hereinafter
referred to as “EC”) shall mean mechanical or electrical design, material and/or
specification changes which, if made to the Product to be supplied hereunder,
would affect the delivery schedule, availability, performance, function,
reliability, serviceability, form, appearance, fit, dimensions, tolerance,
safety or purchase price of such Product or which, in Buyer’s opinion, would
require additional testing and evaluation of the Product to ensure its
suitability for Buyer’s intended purposes. Any such changes shall be subject to
the terms as set forth in Section 7.2 and 7.3.     7.2          Seller’s
Proposed Changes         Seller shall not make any significant process changes
without the prior written notice to the Buyer (“Process Change”). Examples of
such significant Process Changes shall include such actions as: changes in
solder, flux, epoxies, wash chemistry, or changes in material profiles, but
shall exclude the movement or relocation of assembly and test equipment, limited
to Seller’s Production facility now located and known as “Seller Manufacturing
Center, Seller Address”, which do not affect the Product’s form, fit, or
function.         Seller shall promptly inform Buyer of any ideas it may have
for ECs for the Product or the Process Change(s) used to manufacture the
Product, as well as any cost increase or decrease associated with such change or
improvement as long as such ECs are not in violation of confidentiality
agreements relating to any other of Seller’s customers. ECs proposed by Seller
shall be set forth in detail, in writing, and submitted to Buyer for
comprehensive evaluation, testing and specification. In such writing, Seller
shall include:

(a) the amount of rework necessary to implement any such EC,
(b) any increase or decrease in unit pricing of Products,
(c) lead time required to implement the proposed EC,
(d) impact on material that will become obsolete and/or
(e) any non-recurring engineering charge to implement the proposed EC.
Seller shall not proceed with any EC until Buyer provides its written approval.
Seller shall deliver to Buyer upon request units of the Product incorporating
the EC, to perform testing and evaluation prior to approving incorporation of
the EC into the Product. Buyer and Seller agree to share *** any cost savings
realized as a result of incorporation of the EC as submitted by Seller for a
period of ***. After ***, all cost savings resulting from the EC shall pass to
Buyer.

  7.3          Buyer’s Proposed Changes         Buyer may, by written notice to
Seller, require ECs to the Product. Seller shall use commercially best efforts
to respond, in writing, to Buyer within *** of

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



      receipt of such notice, unless a longer period is mutually agreed upon in
writing, with the following information:

   (a) the amount of rework necessary to implement any such EC,
   (b) any increase or decrease in unit pricing of Products,
   (c) lead time required to implement the proposed EC,
   (d) impact on material that will become obsolete and/or
   (e) any non-recurring engineering charges to implement the proposed EC.
Seller shall not proceed with any EC until Buyer provides its written approval.
Subject to Buyer’s approval of the proposed EC, Seller may increase prices for
the Product, spare parts and service tools pursuant to the mutual agreement of
the Parties. ECs developed, initiated, and financed by Buyer, and resulting in
cost-reduction of Products, will be fully realized in the price of Products
listed in Attachment A.

  7.4         Cost Reduction         Seller agrees to work in good faith toward
cost-reduction efforts for the Products. Cost Reduction may include, but shall
not be limited to: process improvements; value analysis; process changes;
implementation of enhanced tooling; test or manufacturing equipment; improved
subcontract sourcing; and process efficiencies associated with the learning
curve process. Buyer expects and bases all future renewals of this purchase
agreement on target cost decreases to be mutually agreed to in writing during
the period of discussion prior to each contract renewal. Buyer agrees to make
commercially best efforts in reviewing all suggestions for such cost-reduction
promptly and assist Seller as required to implement cost reduction plans.    
7.5         Changes in Delivery Schedules or Quantities

    7.5.1    Schedule of Changes to Purchase Orders

      Days Prior to Scheduled Delivery   Maximum Pushout Allowed
0-30 days
  *** can be rescheduled.
 
   
31+days
  *** of total volume can be rescheduled out to a maximum of *** from original
scheduled delivery date.

7.5.2 Upside Flexibility (Purchase Order or Forecast)

Buyer may also require Seller to analyze the material feasibility of schedule
increases proposed by Buyer. Seller shall use commercially best efforts to
*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



perform such analysis and respond in writing to Buyer within *** after receipt
of the proposed schedule increases with the following information:

  A.   Feasibility of proposed change;     B.   Parts critical to the proposed
change

  7.6        Limit of Liability for Excess and Obsolete Components

  7.6.1   Obsolete Components: “Obsolete Components” shall be defined as
material used in Buyer’s product for which there is no current or future demand.
Buyer’s liability for Obsolete Components acquired in accordance to
Section 4.3.2 and resulting from the implementation of an engineering change
pursuant to Section 7, or demand cancellation from Buyer, shall be limited to
current quoted price plus material overhead plus a *** handling fee as stated in
Attachment A. Seller and Buyer agree to review obsolete components on a monthly
basis, and to so agree and disposition such material. Payment terms are as set
forth in section 5.5.     7.6.2   Excess Components: “Excess Components” shall
be defined as those components exceeding *** of demand as a result of an
engineering change and/or Buyer’s schedule changes, pursuant to Section 7 and
acquired to meet Buyer’s original delivery date in accordance to Section 4.3.2.
Buyer’s liability for components that exceed *** of demand, shall be handled
with the following process:

  a)   Plexus will offer a *** Excess threshold based upon the then current
annual revenue. Plexus and Hansen agree to review the annual revenue projections
and Excess threshold as part to of the Quarterly Business Review. (QBR)     b)  
Upon written notice, Buyer’s payment of deposit monies in the sum of the current
quoted price plus materials overhead as stated in Attachment A. Such deposit
shall be held by Seller as a credit to Buyer’s account until material is either
used in Buyer’s Products or dispositioned as obsolete in accordance with section
7.6.1 above. Deposit value will be to bring the Excess value back down to the
Excess threshold percentage. Plexus and Hansen agree to review current Excess
deposit on a quarterly basis and the deposit will be adjusted as appropriate.
Payment terms are as set forth in section 5.5.     c)   Exclude material that is
stocked by Seller’s distributor (“in-house stores”), unless otherwise noted.    
d)   Plexus and Hansen will mutually work together to minimize any potential
Excess Components. When Plexus is going to make a purchase of components or a
change in forecast that has a line-item Excess of greater than ***, Plexus will
work with Hansen to obtain written consent before any order or change is placed.
    e)   Plexus and Hansen will mutually work together utilizing commercially
best efforts to minimize any NCNR components. Plexus will give

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



      Hansen a list of all BOM items that are currently NCNR. Plexus will get
written pre-approval for all NCNR components before any order is placed.

  7.6.3   Seller shall make every reasonable effort to mitigate Buyer’s
liability for components procured by Seller, including but not limited to,
canceling commitments for, reselling or diverting the components purchased. Such
mitigation shall be done before payments for Excess and Obsolete components as
specified above in sections 7.6.1 and 7.6.2.

8.   TERMINATION

  8.1         Mutual Agreement to Terminate at End Date of the Agreement        
In the event Seller and Buyer do not agree to an extension of the term of this
Agreement, Buyer shall have the right, subject to material availability, to
continue providing purchase orders and forecasts for Products to be delivered on
the dates specified by Buyer pursuant to the terms and conditions of this
Agreement, and Seller shall continue manufacturing and selling Products to
Buyer, so long as delivery of such Products is no later than *** after the
termination of this Agreement. Material shall be deemed unavailable under this
Section 8.1 if it is completely unavailable at any price. If the Buyer’s
Purchase Order quantity cannot be completely filled due to unavailability of
material, it should be filled to the extent that the material is available. The
terms and conditions of this Agreement shall continue in full force and effect
until the last delivery made on such Products. Buyer agrees to use its best
effort to obtain a new supplier within ***.     8.2         For Cause        
Either Party may terminate this Agreement immediately upon written notice to the
other Party if: (i) the other Party has failed to cure a material breach of this
Agreement or fails to submit an acceptable plan to cure said breach within ***
after receipt of written notice of such breach from a Party; (ii) the other
Party ceases to do business in the normal course, becomes insolvent, files a
petition under the federal bankruptcy laws, or has such a petition filed against
it which is not dismissed within *** after such filing, files for protection
from its creditors under the insolvency laws of any state, has a receiver
appointed with respect to any of its assets or makes a general assignment for
the benefit of its creditors; or (iii) the other Party breaches the terms of the
Proprietary Information Agreement per Attachment D. Termination under this
Section 8.2 is in addition to any other right or remedy a Party may have under
this Agreement, at law, or in equity. In no case, however, shall Buyer’s
liability for termination of this Agreement or of any Purchase Orders pursuant
to Section 8.2 of this Agreement exceed the following: Seller’s current quoted
price plus material overhead as set forth in Attachment A

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



      for the material acquired pursuant to Section 4.3.2. Upon payment to
Seller from Buyer for such material, Seller shall immediately deliver said
material with title and risk of loss passing to Buyer upon delivery of said
material. Payment terms are as set forth in section 5.5.     8.3         Buyer’s
Termination for Convenience         Buyer may terminate for its convenience and
without cause this Agreement and/or any purchase orders issued against this
Agreement at any time in whole or part by delivering *** written notice of
termination to Seller. Seller may terminate for its convenience and without
cause this Agreement and/or any purchase orders issued against this Agreement at
any time in whole or part by delivering *** written notice of termination to
Seller. Seller shall make every reasonable effort to cancel all applicable
purchase orders and reduce inventory through return for credit programs,
allocating materials for alternate programs if applicable, reselling, and all
other appropriate actions in order to mitigate charges associated with finished
goods, work in process, and raw materials resulting from cancellation. Any costs
that may be incurred to make such mitigation will be reviewed by the Buyer and
approved by Buyer prior to any commitment by Seller to incur such costs. Buyer’s
liability to Seller for any quantity of Excess Components and/or Obsolete
Components procured by Seller pursuant to Section 4.3 shall be limited to
Seller’s current quoted price plus material overhead as set forth in Attachment
A. In no case, however, shall Buyer’s liability for termination of this
Agreement or of any Purchase Orders pursuant to Section 8.3 of this Agreement
exceed the following:

  A.   For Products scheduled for delivery within *** from the date of
termination of this Agreement, Buyer will be liable for up to *** of purchase
price.     B.   For Products scheduled for delivery *** from date of termination
of this Agreement, Buyer will be liable for actual work in process (materials
plus labor incurred).     C.   For Products scheduled for delivery *** from the
date of termination of this Agreement, Buyer will not be liable for any costs
incurred by Seller, other than reasonable transition cost.     D.   For Obsolete
Components under Section 7.6, current quoted price plus material overhead plus a
*** handling fee as set forth in Attachment A for the material acquired pursuant
to Section 4.3.2.

Upon written notice to Seller from Buyer for return of the material, Seller
shall immediately deliver to Buyer said material with title and risk of loss
passing to Buyer upon delivery of said material. Payment terms are as set forth
in section 5.5.
*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



9.   ACCEPTANCE

  9.1   All material purchased in support under this Agreement shall be in
compliance with Buyer’s written specifications and documentation in effect as of
the effective date of this Purchase Agreement unless such specifications or
documentation have been superseded by other specifications or documentation
agreed to between Buyer and Seller.     9.2   At no additional charge to Buyer,
Buyer may witness Seller’s performance and compliance with provisions of this
Agreement through periodic process reviews at Seller’s location at mutually
agreeable times. Records of all inspection work done by Seller, including
equipment inspection and calibration, shall be made available to Buyer at
reasonable times upon request.

10.   QUALITY

  10.1   Buyer expects Seller to meet the quality levels as mutually agreed upon
by the Buyer/Seller Bi-Weekly Quality Team for Product delivered pursuant to
this Agreement. Buyer agrees to communicate bi-weekly to Seller in the
Buyer/Seller Production Team meeting, per the standard meeting format for
reporting in this meeting, the percentage of Products conforming to the Product
acceptance criteria. In addition, Buyer will issue a monthly report of
unacceptable Products, which shall include the Purchase Order Number against
which the Product was received, the Buyer Discrepant Material Report Number, the
date of rejection, the reason for rejection, and the rejection rate as
determined by dividing the number of Products received by the number of Products
rejected during such monthly period.     10.2   In the event Seller fails to
maintain the quality levels required in Section 10.1, Buyer will notify Seller
in writing of such failure, and Seller thereafter shall have *** to submit a
plan of corrective action for Buyer’s approval. Such plan shall include: (i) a
recovery plan to supply conforming Products to Buyer’s requirements within ***
and (ii) a plan to ensure continuous supply of conforming Products thereafter.
In the event Seller is unable to adhere to the corrective action plan as
approved by Buyer, Seller shall be considered in breach of this Agreement.    
10.3   Seller agrees to inform Buyer of any manufacturing process change as that
term “Process Change” is previously defined in Section 7.2 of this Agreement.  
  10.4   The Seller agrees to establish and maintain a complete Project Team
including: Customer Manager/Director, Program Manager, Process/Manufacturing
Engineer, Quality Engineer, Test Manager and a Material Team Leader (“Team
Members”). The Seller will provide upon request from the Buyer a Monthly Program
Status Report including details on all of the above functional areas. The format
for this report will be mutually agreed upon on at a later date.

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



  10.5   In the event that Seller must replace any Team Member, such replacement
shall be subject to prior written approval by Buyer. Seller shall be responsible
for the training of any such approved Team Member replacement, and shall bear
all costs associated with training, including but not limited to, travel,
training expenses and other training-related costs. With the exception to Team
Members subject to resignation, termination, promotion, or reassignment to a
different position, Seller shall provide a one-month overlap between the
previous Team Member and the replacement Team Member, such that the previous
Team Member shall work with the replacement Team Member for at least one month
to facilitate the transition.     10.6   In any event, Buyer shall have access
and communication with the Team Members, through the Customer Manager/Director
and Program Manager, who shall respond to Buyer’s inquiries within ***. Buyer
shall have access to: (a) build-to-print documentation, (b) quality data and
reports relating to the Products, (c) material/inventory status, and (d) test
and statistical process control data relating to the Products, with *** notice.
    10.7   In the event that Seller unilaterally decides to switch production
from its Boise, Idaho facility to a facility in a different location, Seller
must obtain Buyer’s prior written approval, and Seller shall bear all costs and
expenses associated with such change. If the change in facilities prevents the
Seller from fulfilling its obligations according to the terms of this Agreement,
then Seller shall be considered in material breach of this Agreement, subject to
termination in accordance with Section 8.2. In the event of a change in facility
under this subsection, (a): Seller shall not charge Buyer a facility cost rate
structure any greater than the then facility cost rate structure charged in
connection with the Boise, Idaho facility; and (b) the pricing model set forth
in Attachment A shall not increase without Buyer’s written approval.

11.   WARRANTY

  11.1   Seller warrants to Buyer that (i) it has the right and authority to
enter into this Agreement and to perform its obligations hereunder, (ii) the
manufacturing process used in the manufacture of the Products shall not infringe
any patent or violate any intellectual property or proprietary rights of any
third party, including but not limited to copyright, trademark or trade secret
rights anywhere in the world, (iii) the Products delivered under this Agreement
shall be free from defects in workmanship, for a period of *** from the date of
shipment of the Product, (iv) the Products will conform in all material respects
to the applicable specifications, and (v) the Products will be delivered to
Buyer free of all liens, claims and encumbrances. Product shall conform to all
manufacturing related recent specifications supplied by Buyer, inclusive but not
limited to: Bill of Materials; Assembly Drawings; Component
Drawings/Specifications; and Test Specifications. Seller agrees that if the
material furnished to Buyer contains manufacturer’s warranty, Seller shall
assign, to the extent legally permissible,

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



      manufacturer’s warranty to Buyer. Seller shall manage all materials
warranty claims on behalf of Buyer.     11.2   Seller agrees to determine
reparability and to either replace or correct defects of any Products not
conforming to the foregoing warranty within *** after receipt of Product by
Seller without labor expense to Buyer, when notified of such nonconformity by
Buyer or, as mutually agreed upon by Buyer and Seller.     11.3   All Products
returned under warranty to Seller shall have an RMA number issued and shall be
accompanied by Buyer’s written statement of the reason for return.     11.4  
Seller shall comply with reasonable requests to supply failure analysis reports
on all Products returned to the Seller for repair or replacement.     11.5   In
the event of failure by Seller to correct defects in or replace nonconforming
Products promptly, Seller will issue a credit for the purchase price of the
nonconforming goods, after *** notice to Seller from Buyer.     11.6   This
warranty shall survive termination of purchase orders issued pursuant to this
Agreement, or termination of this Agreement itself.     11.7   Seller and Buyer
agree to enter into good faith negotiations for Seller to supply spare parts and
to repair the Products for a minimum of *** after completion of Buyer’s final
Production order, under a separate agreement, and provided that Seller has
access to appropriate test fixtures and equipment.     11.8   THE WARRANTIES SET
FORTH IN THIS SECTION ARE IN LIEU OF, AND SELLER EXPRESSLY DISCLAIMS AND BUYER
WAIVES ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR
ARISING BY COURSE OF DEALING OR PERFORMANCE, CUSTOM, USAGE IN THE TRADE OR
OTHERWISE, INCLUDING WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, TITLE AND FITNESS FOR A PARTICULAR PURPOSE.

12.   OUT-OF-WARRANTY REPAIR SERVICES, REFURBISHMENT AND SPARE PARTS PROVIDED BY
SELLER.       Seller agrees to provide out-of-warranty repair, replacement and
refurbishment services and spare parts with respect to the Products. Such
services and spare parts shall be negotiated between the parties in good faith
in accordance with this section. Seller and Buyer agree to enter into good faith
negotiations for Seller to repair out-of-warranty Products and provide spare
parts for Products for a period of not less than *** from the last production
ship date of the Product under a separate agreement, and provided that Seller
has access to appropriate test fixtures and equipment.

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



13.   END-OF-LIFE NOTIFICATIONS       As Seller is notified by component
suppliers and distributors of the end of availability of a given part due to
obsolescence or manufacturing changes, Seller will notify Buyer immediately in
writing with attached documentation from the supplier or distributor supporting
the notification. Seller will work with suppliers and distributors to give as
much advanced notice as possible to Buyer, and to reduce the exposure of loss of
material availability by seeking alternate sources or allocations. Seller will
seek distributors who will bond end-of-life material for Buyer’s use to mitigate
the need for end-of-life buys, to avoid, if possible,
non-cancellable/non-returnable requirements and to minimize any additional
handling or storage fees.   14.   MISCELLANEOUS

     14.1         Confidentiality and Intellectual Property; Design Exclusivity
        Confidentiality and Intellectual Property. Any technical, financial,
business or other information provided by one party (the “Disclosing Party”) to
the other party (the “Receiving Party”) and designated as confidential or
proprietary (“Proprietary Information”) shall be held in confidence and not
disclosed and shall not be used, pursuant to the Mutual Nondisclosure Agreement
signed by the Parties on May 9, 2007, incorporated by reference herein and
duplicated for convenience in Attachment D. The terms and conditions of the
Mutual Nondisclosure Agreement shall stay in effect until the termination,
cancellation or expiration of this Agreement, regardless of the term of such
agreement.        14.2         Force Majeure         Delay or default in
performance arising from acts of God or contingencies beyond the reasonable
control of either Party hereto shall not be deemed a breach of this Agreement by
such Party. The affected Party shall notify the other Party within *** of
discovery and/or occurrence of such acts or contingencies. In the event of any
such act or contingency affecting Seller’s performance beyond ***, Buyer at its
option, may elect either to have the quantities so affected eliminated or to
extend the period for delivery of the quantities so affected. Such elimination
or extension shall be governed by Section 7.5 and Section 8.        14.3        
Limitation of Liability / Indemnity         Neither Party shall be liable for
any special, incidental, indirect or consequential damages, including
reimbursement for lost profits, whether in contract or in tort, and regardless
of whether or not it was advised of the possibility or certainty of such damage,
arising from either Party’s performance under this Agreement.         Seller
shall defend, indemnify and hold Buyer and its officers, directors, agents and
employees harmless from liability (including all damages, losses, costs and

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



      attorneys fees) arising out of (i) infringement by the Seller’s
manufacturing process, know-how, and/or trade secrets used in manufacturing the
Products of any intellectual property rights of any third party, including
patent rights, trademark rights, copyrights or other proprietary rights, or
(ii) the negligence or willful misconduct of Seller.

Buyer shall defend, indemnify and hold Seller and its officers, directors,
agents and employees harmless from liability (including all damages, losses,
costs and attorneys fees) arising out of sale or use of the Product, including
but not limited to product related liabilities or intellectual property
infringement.

  14.4         Forms of Notice; Document Ownership         All notices under
this Agreement shall be in writing, and shall be deemed given when personally
delivered, when sent by confirmed fax, or three days after being sent by prepaid
certified or registered U.S. mail to the address of the party to be noticed as
set forth herein or such other address as such party last provided to the other
by written notice.         All documents that Buyer submits to Seller are owned
by Buyer. These shall not be used by Seller for any purpose other than to
produce (including any purchase of components) Products for Buyer under the
terms and conditions of this Agreement. All such documents shall be deemed
Proprietary Information under the terms of the Mutual Nondisclosure Agreement,
effective May 9, 2007, set forth in Attachment D. Upon the earlier to occur of
expiration or termination of this Agreement and Buyer’s request, Seller will
deliver promptly to Buyer all of these documents and any copies thereof.    
14.5         Tooling Rights         All tooling produced or obtained for the
Product delivered hereunder and paid for by Buyer shall become and remain the
property of Buyer. The title to all tooling purchased or manufactured pursuant
to this Agreement shall pass to Buyer upon acceptance by Buyer, in the form of
authorization of payment of the invoice, for said tooling and prior to the time
the tooling is used by Seller. Such tooling shall be used by Seller only for the
benefit of Buyer, and shall be delivered to Buyer upon request. Seller shall
provide Buyer with a complete inventory of tooling created or procured for
Buyer.     14.6         Assignments         No right or interest in this
Agreement or obligation under this Agreement shall be assigned by either Buyer
or Seller, excepting from an assignment to a wholly-owned subsidiary or
affiliate of either Buyer or Seller, now located and known as “Seller
Manufacturing Center, Seller Address”, without the prior written permission of
the other Party, provided, however, that Buyer may assign this

 



--------------------------------------------------------------------------------



 



      Agreement to another Party without the prior written permission of Seller
for the purpose of such other Party’s incorporating the Product into Products to
be sold by Buyer.     14.7           Advertising         Neither Party shall
advertise, market, or otherwise make known to others any information relating to
this Agreement without the prior written consent of the other Party except as
required by law or regulation.     14.8           Failure to Enforce/Waiver    
    The failure of either Party, at any time, to enforce any of the provisions
of this Agreement shall not be construed to be a waiver of the right of such
Party thereafter to enforce each and every provision of this Agreement.    
14.9           Relationship of the Parties         The relationship between the
Parties is that of independent contractors. No franchise, partnership, joint
venture or relationship of principal and agent is intended. The Parties agree
that they shall not take any action or omit to take any action, the effect of
which act or omission shall obligate or bind the other Party to any act,
commitment, obligation or payment to third Parties, including governmental
agencies, without the written consent of the other Party of except as authorized
by this Agreement. Nothing contained herein is intended to or shall confer in
either Party any right to effect any decisions of the other Party with respect
to the other Party’s conduct of its business.     14.10         Epidemic Failure
        “Epidemic Failure” shall mean those substantial deviations from the
specifications which seriously impair the use of Products existing at the time
of delivery but which are not reasonably discernible at that time and which are
evidenced by an identical, repetitive defect due to the same cause and occurring
in the same series of the Products and exceeding *** of the Products delivered
within *** of the date of manufacture. In the event an epidemic failure is
identified by Buyer, Buyer agrees to consult with Seller and the Parties agree
to mutually address the failure and reasonable remedial actions necessary to
resolve the failure mode.     14.11         Modification         This Agreement,
including the Attachments here to, may not be modified or terminated orally, and
no claimed modification, termination, or waiver shall be binding unless in
writing and signed by both Parties.

*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



  14.12         Applicable Law         This Agreement will be governed by and
construed in accordance with the laws of the State of New York.     14.13  
      Audit         At any time during working hours upon reasonable notice,
Buyer shall have the right to audit Seller’s manufacturing facilities and
processes. Such audit shall be on an annual basis, provided that such audit may
occur more frequently if Buyer has any concerns about such facilities and
processes. The audit will only be of those areas that are directly related to
Buyer’s Product.     14.14         Integration         Except for the terms of
the Mutual Nondisclosure Agreement between the Parties effective May 9, 2007,
this Agreement embodies the entire understanding between the Parties, and any
prior or contemporaneous representations, either oral or written, are hereby
superseded. No amendments or changes to this Agreement shall be effective unless
made in writing and signed by authorized representatives of the Parties. In the
event of conflict between the terms of this Agreement, and the terms of any
other related agreement between the Parties (such as a purchase order), the
terms of this Agreement shall control unless mutually agreed to the contrary in
writing by the Parties on a case-by-case basis. If for any reason a court of
competent jurisdiction finds any provision of this Agreement, or portion
thereof, to be unenforceable, that provision of the Agreement shall be enforced
to the maximum extent permissible so as to effect the intent of the Parties, and
the remainder of this Agreement shall continue in full force and effect.

 



--------------------------------------------------------------------------------



 



AGREED AND ACCEPTED

         
SELLER
  BUYER    
Plexus Services Corp.
  Hansen Medical, Inc.    
 
       
/s/ Todd Kelsey
  /s/ Gary Restani                                                          
 
       
Signature
  Signature    
 
       
Todd Kelsey — V.P.
  Gary Restani President & COO                              
 
       
Name & Title
  Name & Title    
 
       
10/9/07
  10/10/07                                                                     
 
 
       
Date
  Date    
 
       
 
  [Intentionally left blank]                                            
 
  Signature    
 
       
 
  [Intentionally left blank]                                            
 
  Name & Title    
 
       
 
  [Intentionally left blank]                                            
 
  Date    

 



--------------------------------------------------------------------------------



 



Attachment A
***
*** = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 